Citation Nr: 1503302	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-09 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 2001 to June 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In May 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The AOJ had initially determined that the Veteran's November 2013 VA Form 9 (substantive appeal) was untimely and that no issue was in appellate status; the AOJ notified the Veteran of this determination in December 2013.  The Veteran and her representative asserted that the Veteran had not received the key correspondence from VA as she had been forced to vacate her former residence in mid-January 2013 (the statement of the case was sent in February 2013) and she and her children had been struggling with homelessness since then.  Her VA medical records from January 2013 corroborate her description of losing her home around that time, and a January 2013 report of contact reflects that she contacted VA to inform of her situation and that she did not have an address at that time.  It appears that the AOJ eventually determined that the Veteran had not received critical VA correspondence when it was originally sent to her, and accepted the Veteran's November 2013 VA Form 9 as timely.  The Board finds no reason to disturb the determination of the AOJ that the appeal was timely perfected.

[The Veteran has made multiple statements expressing a desire to correct information in her DD Form 214 regarding the nature of her discharge from service.  She is advised the VA lacks authority to correct service department records, and that her inquiries in this matter should be directed to the Department of the Navy.]  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

While the notice provisions of the Veterans Claim Assistance Act of 2000 appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim.  See 38 C.F.R. § 3.159 .

The evidence of record now includes pertinent current psychiatric diagnoses for the Veteran, including PTSD with reference to the DSM-IV criteria in VA treatment records such as in January 2013 (found in Virtual VA).

The Veteran alleges that her psychiatric disability resulted from pattern of harassment and assault, including at least one especially threatening and traumatic attack, by a Staff Sergeant (SSG) identified in the record only by a surname beginning with 'M.'  The identifying information (consisting only of the last name and "SSG") is presented in a December 2013 Report of Contact with the Veteran's representative.  The sexual assault is reported to have taken place during Naval service aboard the U.S.S. Bonhomme Richard in 2002.  The Veteran has sometimes estimated that the event took place in April or in May 2002, but the Board observes that service personnel records appear to show that her service on that vessel began at the end of February 2002 and lasted for approximately one-and-a-half months, ending in April 2002.  It appears that some of the Veteran's testimony, including during the May 2014 Board hearing, indicates that the pattern of harassment and stressor experiences began when she met SSG 'M' on the U.S.S. Ogden transporting her to her assignment on the U.S.S. Bonhomme Richard, suggesting that the pertinent events would have taken place from as early as late-February.  Based upon the Veteran's testimony and documented details of her service, the series of events may have continued until early-to-mid April 2002.  The Board finds that she has identified the locations where the alleged stressor occurred and the name of the person who allegedly committed the harassment and assaults; the Board finds that the approximate time period as to when the described incidents occurred is ascertainable from the Veteran's testimony and the details of her service records.  Therefore, at least part of her allegation (whether she and the named alleged assailant were co-located when the reported events allegedly occurred) is verifiable.
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) .

The present case falls within the category of situations, to include allegations of personal/sexual assault, where it is not unusual for there to be an absence of service records documenting alleged events.  38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.

As it is not shown or alleged that the Veteran engaged in combat with the enemy, her lay statements, alone, are insufficient to establish the occurrence of her stressor; rather, corroborating evidence is necessary.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Recent amendments to 38 C.F.R. § 3.304 that eliminated the requirement of corroborating evidence of alleged stressors in certain circumstances are not relevant in this case (as it is not claimed or suggested by the evidence that the Veteran's stressor is related to her fear of hostile military or terrorist activity).  See 38 C.F.R. § 3.304(f)(3).

The AOJ does not appear to have attempted to develop evidence that may provide some corroboration of the Veteran's account of events.  It appears that the Veteran's identification of the name of SSG 'M' appears to have been added to the record in December 2013, after the last development and readjudication of the matter by the AOJ in February 2013, and no attempts at associated development followed.  As discussed during the Veteran's May 2014 Board hearing, it appears that confusion arising from the Veteran's eviction, change of address, and efforts to convince the AOJ to accept her VA Form 9 as a timely substantive appeal may have led the AOJ to overlook the information submitted in December 2013 and miss the opportunity to use the information to develop pertinent evidence.  The Board finds that a remand is warranted so that the AOJ may take appropriate steps to determine whether SSG 'M' served (was co-located) with the Veteran at the alleged site of the assault when the alleged assault occurred.
Furthermore, the Veteran has repeatedly related that shortly following her separation from active service she was contacted at her home by SSG 'M' with a threatening phone call.  The Veteran describes that the phone call led to her spouse becoming violent towards her and that she called the police and described the circumstances to the police at that time, including the threatening call from SSG 'M.'  During her May 2014 Board hearing, the Veteran indicated the police report from that incident contained pertinent information, and expressed that she believed that she had submitted a copy of the police report to VA and she thought the report was of record in this case.  The Board's review of the record (including in Virtual VA and the Veterans Benefits Management System (VBMS)) did not find a copy of this document.  A January 2013 VA medical record notes that the Veteran reported that she "gave a copy of the police report to" her VA treating psychiatrist.  It appears that the Veteran may have believed that giving the report to her VA treating psychiatrist would lead to the report being included in her record, but the document is unfortunately not available for review.  As the Veteran has indicated that this outstanding evidence contains information that may help to corroborate her account of pertinent events around the time of her claimed traumatic stressor, and as she actually attempted to submit the evidence for consideration and believed that the evidence was in her claims-file,  the Board finds that it is necessary to notify the Veteran that the evidence is not in her claims-file and to take appropriate action to obtain the pertinent outstanding evidence.

Furthermore, the Board notes that the Veteran has on multiple occasions identified two women she served with who may have witnessed pertinent harassment and been privy to information concerning the claimed assaults and traumatic stressors suffered by the Veteran around the time of their occurrence.  In one statement, documented in a January 2013 VA mental health consultation report in Virtual VA, the Veteran recalled that "When I reported it ... well, first I actually passed the note to one of my shipmates, my best friend, [redacted].  She asked her boyfriend what I should do, but her boyfriend was good friends with the guy who did it (perpetrator).  He (perpetrator) came to me and asked 'what the f is this,' so it turned out to be even worse on me."  This account indicates that the Veteran's best friend in service with her was aware of the Veteran's experience of the described stressors during the time in which they took place.  The Veteran has identified this friend as well as another woman she served with by first and last name, including in her January 2010 written PTSD stressor statement.  In November 2012, the AOJ sent a letter to the Veteran referring to the identified potential witnesses, and stated: "Give us their complete address and phone number and we will request a statement, [from each potential witness]."

In December 2013, the Veteran representative reported that she "does not have contact information for them."  No additional development on the matter followed.  However, as discussed during the May 2014 Board hearing, the AOJ may be able to request information from the service department that would enable VA to locate and contact one or both witnesses.  Moreover, it may be helpful (as the Board is directing action to attempt to verify that SSG 'M' served with the Veteran at the pertinent time) to take appropriate steps to determine if service department resources can help verify that the Veteran and the two named potential witnesses were indeed co-located at the time the alleged events occurred.  The Board also finds that it is appropriate for the AOJ to take appropriate action to determine whether or not they may be able to contact the potential witnesses to request statements, including with the benefit of any information concerning the potential witnesses that may be obtained through the service department.  (The Board notes that the AOJ's November 2012 letter indicated an intent to contact the witnesses to solicit statements to assist the Veteran, and to the extent that such development may have been left uncompleted due to the absence of information that could be available to VA through the service department, any such information is constructively in the custody of VA and must be obtained to complete such development.)

The Veteran indicates that the alleged stressor events played a role in the premature conclusion of her military career.  She has described the she felt frightened in her environment and looked for a way out, taking leave to attend to a legitimate family crisis but then exceeding that leave without authorization because she was scared of returning to her service environment.  Her service personnel records document that she faced significant family difficulty at the conclusion of her service and that she had an unauthorized absence for over a month from April 2002 to May 2002 (that appears to have been excused).  An April 2002 memorandum (associated with an investigation of inaccuracies in the dependents information reported at the time of the Veteran's enlistment) indicates that the Veteran "always does the work that she is assigned and shows respect for her chain of command," but that she had "no desire to stay in the Navy" at that time and was recommended for discharge.  Another evaluation from that time describes that she "has a positive attitude and has been a good team player."

The Board also notes that the Veteran's testimony at the May 2014 Board hearing appears to indicate that some of the stressing harassment and an assault incident took place when she was being transported on the U.S.S. Ogden.  She explained that she made a written request to speak to an officer "due to an assault that happened at a - at the ship that brought me to my command.... That was the (inaudible) ship Ogden.  And that's where I met him at.  Once I got to my command, I felt safe enough to let them know that I had an incident that occurred over here...."  As the Board understands this testimony as indicating that one of the earlier incidents of harassment and assault took place during the Veteran's time being transported upon the U.S.S. Ogden, the Board notes that service treatment reports from the U.S.S. Ogden show that in February 2002 that Veteran complained of lightheadedness, dizziness, and vomiting that began on around February 20th (although she reported she had experienced these symptoms before) and persisted for days and caused a medical provider to note an impression that: "Symptoms appear consistent with a transient hyper-parasympathetic activity state although etiology remains unclear."  The Board also observes that a late March 2002 service treatment record from the U.S.S. Bonhomme Richard indicates that the Veteran had ongoing symptoms assessed as due to "Tension HA[headache] - probably stress related," although family issues were discussed as the likely stressor.

To afford the Veteran the benefit of the full scope of VA's duty to assist in a case of this nature (where direct service documentation of the alleged stressor event is unlikely), the Board believes that after the above discussed attempts at verification of verifiable elements of her claim is completed, a VA examination is warranted to identify the nature and most likely etiology of her acquired psychiatric diagnoses, to include an opinion as to whether the available evidence concerning the Veteran's in-service behavior, para-sympathetic nervous symptoms of unknown etiology, and stress symptoms in late February to mid-April 2002 indicate that she experienced one or more incidents of personal assault as she describes.  See 38 C.F.R. §3.304(f)(5).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for mental health since February 8, 2013 (this appears to be the date of the last such update of the record with VA medical records).

2.  The AOJ should notify the Veteran that her claims-file does not currently contain a copy of the pertinent 2002 police report that she believed she had submitted for consideration in this case.  She has described the report as detailing a domestic violence incident proximately following her separation from active service in 2002, that the incident involved a threatening phone call to the Veteran's home from the man she alleges assaulted her during service, and the report may document some of the circumstances pertinent to her claim.  (There are suggestions in VA treatment records that the Veteran may have submitted a copy of this police report to a VA psychiatrist identified as Dr. Gratia.)  The AOJ should attempt to obtain a copy of the referenced police report, including by requesting a copy of it from the Veteran.

3.  The AOJ should arrange for exhaustive development for (at least partially) corroborating information regarding the Veteran's accounts of an alleged stressor event in service.  Specifically, there should be exhaustive development to ascertain:

(a) whether an individual identified as the person who sexually harassed and assaulted the appellant during service (SSG 'M,' whose last name is identified in a December 2013 Report of Contact in the claims-file) was indeed stationed (co-located) with her at the time she alleges the sexual harassment and assaults took place (i.e., approximately late-February, March, and/or early-April 2002); and

(b) whether the individuals identified as potential witnesses to pertinent conduct and/or privy to the Veteran's experiences at the time ('M.M.' and 'C.M.,' whose full names are contained in the November 2012 letter to the Veteran asking for their contact information) were indeed stationed (co-located) with her at the time she alleges the sexual harassment and assaults took place (i.e., approximately late-February, March, or early-April 2002).

4.  The AOJ should take all appropriate action, including through appropriate requests of information from the service department, to determine if it may complete the development that it proposed when it told the Veteran in a November 2012 letter that it would request statements from the potential witnesses 'M.M.' and 'C.M.' (full names identified in the letter) if the Veteran could provide contact information.  If any information available to VA through a request to the service department would enable the completion of this development, that information should be obtained.  If the AOJ determines that it is unable to complete the previously proposed action to request statements from the potential witnesses, the steps taken in reaching that determination as well as the reasons the development cannot be completed should be provided to the Veteran and clearly documented in the claims-file.

5.  Thereafter, the AOJ should make an adjudicatory determination as to whether there is credible corroborating evidence of an alleged stressor event (addressing any credibility issues raised).  If the information sought cannot be secured based on the identifying information given so far, the appellant should be advised of what further identifying information is necessary, and afforded opportunity to provide such information.  If the information sought cannot be secured, there should be an explanation for the record why such is not possible, and the appellant should be so advised.

6.  After the record is determined to be complete, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of her psychiatric disability/disabilities, particularly whether any such disability/disabilities is/are based on a stressor event in service.  The Veteran's claims-file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The AOJ should advise the examiner that the Veteran is claiming she has an acquired psychiatric disability, to include PTSD, based on a sexual assault in the military and advise the examiner of what information (if any) is corroborated.  Based on review of the entire record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:
(a) Is there evidence in the record of action or behavioral changes indicating that a claimed assault occurred in service?  If so, please identify all such evidence.

(b) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.  Specifically, does she have PTSD based on a stressor event of being sexually assaulted in service?  Please discuss the stressor and symptoms that support any such diagnosis.  If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD or that diagnosed PTSD resulted from a pre- or postservice stressor event(s), the rationale for such conclusion(s) must be explained in detail.

(c) As to any (and each) psychiatric diagnosis other than PTSD, please indicate whether such entity is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service, including any corroborated event(s) therein.

The examiner must explain the rationale for all opinions.

7.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

